DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-38 are currently pending.

Election/Restrictions
Applicant’s election without traverse of inflammation in the reply filed on 02 June 2021 is acknowledged.
Claims 22-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02 June 2021.

	Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statement (IDS) submitted on 07 August 2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.
Drawings
The drawings are objected to because they do not comply with 37 CFR 1.84(u).  37 CFR 1.84(U) requires that partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter.  The figure page which is labeled as “Figure 1 Continued” is not in compliance with the rule.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure.

Required response - Applicant must provide either:

Where an ASCII text file was provided on the application filing date via EFS-Web, a substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
OR

A "Sequence Listing" part of the disclosure, as described above in any one of items 1) a), b), c), or d); together with
An amendment specifically directing its entry into the application; 
Where the “Sequence Listing” is submitted under item 1)a) or b) a substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
A statement that the “Sequence Listing” added by amendment includes no new matter; 
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the “Legal Framework”; and
A statement that the content of the previously-filed CRF is identical to the “Sequence Listing” part of the disclosure added by amendment, where provided under item 1) b), c), or
(note that where a “Sequence Listing” part of the disclosure is provided under item 1) a), the text file will also serve as the CRF, and the statement of identity is not required). 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 26 is objected to because of the following informalities:  claim 26 recites intranasally twice.  This appears to be a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 21 is directed to “A method of treating a subject, said method comprising administering an anti-stem cell factor (SCF) antibody to a subject…”.  The specification defines “treating” at page 11:


    PNG
    media_image1.png
    176
    611
    media_image1.png
    Greyscale

The specification at page 13 asserts that inhibiting the ability of SCF to interact with c-Kit is “accomplished by means of an antibody that recognizes SCF”.  The specification goes on to discuss production of antibodies, how antibodies could be modified such as humanization, how antibodies are selected, etc.  The specification at pages 21-22 discusses binding affinity and how to determine the binding affinity.  Antibody fragments are discussed as well as bispecific antibodies and techniques for making them.  At page 28, the specification discusses therapies using inhibitors of SCF.  Example 1 at page 31 of the specification is directed to isolation and sequencing of monoclonal antibodies to SCF.
The instant specification fails to enable the instantly claimed methods of treatment by administering an antibody to SCF because there is no evidence or line of reasoning that would indicate that the antibody recited in the claims is an antibody that would neutralize the activity of SCF.  The mere fact that the antibody of the claims may bind to SCF is not sufficient for use of that antibody in any treatment method.  Furthermore, there is not information provided which indicates under what conditions the claimed antibody would bind to SCF and there is no evidence that the antibody would bind to SCF in a native conformation or in vivo.  The specification does not disclose if the antibody was raised to a linear portion of the protein or if the portion that the antibody was raised to would be exposed in vivo such that the antibody would be 
Mendiaz et al. (Eur. J. Biochem.  239:  842-849, 1996) teach 3 different anti-stem-cell factor (SCF) antibodies.  Mendiaz et al. discuss the epitopes that these antibodies bind, including whether or not the epitopes are linear or included discontinuous regions.  Not all of the antibodies bound all species of SCF.  Not all of the antibodies had linear epitopes. Antibodies mAb 8H7A and pAb 1337 had low affinity for immobilized native SCF while mAb 7H6 had high affinity for immobilized native SCF.  Out of the 3 antibodies, only one antibody had the ability to inhibit the activity of SCF (see page 846, second column, final paragraph).  Mendiaz et al. found that mAb 8H7A and pAb 1337 have linear epitopes and did not recognize native SCF.  Mendiaz et al. found that these antibodies were not useful for neutralization studies (see page 848, column 2, second paragraph).
The specification provides no information for how the antibodies were generated for one of ordinary skill in the art to assess whether or not the antibody in the claims would reasonably recognize native SCF.  The specification provides no information as to binding affinity, binding characteristics, functional characteristics such as ability to inhibit the activity of SCF or under what conditions the antibody binds SCF (denatured, immobilized, etc).  One of ordinary skill in the art would not be able to practice the claimed method because one of ordinary skill in the art would not reasonably conclude that the antibodies recited in the claims would bind and inhibit SCF.  Mendiaz et al. generated 3 antibodies and only one antibody tested had sufficient characteristics to .


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 21 is directed to “A method of treating a subject, said method comprising administering an anti-stem cell factor (SCF) antibody to a subject…”.  The specification defines “treating” at page 11:

    PNG
    media_image1.png
    176
    611
    media_image1.png
    Greyscale


	Claim 27 recites “pharmaceutically effective amount” but there is no indication what the amount is effective for doing.  Because the method does not identify what is being treated, there is no way to ascertain what amount would be considered effective and therefore, the metes and bounds of the claim are unclear and indefinite.

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christine J Saoud/Primary Examiner, Art Unit 1647